Opinion issued October 10, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00559-CV
____________

RANDY D. HUNT AND CITY OF PASADENA, Appellants

V.

HAMID KHAN AND FALISA KHAN INDIVIDUALLY AND AS NEXT FRIEND
OF SASHA KHAN, A MINOR, Appellees



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 737,638



O P I N I O N
 Appellants, Randy D. Hunt and City of Pasadena, have filed a motion to
dismiss their appeal.  More than 10 days has elapsed, and no objection has been filed. 
No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(2).
 All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings and Radack.
Do not publish. Tex. R. App. P. 47.